Citation Nr: 1623078	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  08-29 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2011, the Board denied the Veteran's claim for entitlement to service connection for a bilateral knee disability.  He appealed, and in a May 2013 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) set aside the Board's decision and remanded the matter for further consideration.  

This matter was previously before the Board in March 2014, at which time it was remanded for further development.  It is now returned to the Board.

The record reflects that in December 2015 the Veteran, but not his representative, was notified that the Veteran's appeal had been recertified to the Board.  Nevertheless, the representative clearly knew by January 2016 that the appeal had been recertified to the Board, as he wrote the Board on January 12, 2016, requesting an extension of time amounting to 60 days in which to submit additional legal argument or evidence; as good cause, he indicated that he had not received notice that the Veteran's appeal was back at the Board.  In March 2016, the Board informed the Veteran and his representative that the Veteran's appeal had been received at the Board, and that they had the earlier of 90 days or when the Board issued a decision in which to submit additional evidence.  

Notably, the representative has not submitted any additional argument or evidence in the more than 60 days since his request for a 60-day extension.  Given that he actually knew that the case was back at the Board, and as he did not avail himself of the opportunity to submit his referenced argument or evidence, the Board denies his request for an extension of time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  Notably, compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of the Court's Memorandum Decision, the Board specifically directed the RO to make further attempts to obtain the original or a copy of the Report of Medical history (SF 88) which reportedly accompanied the Veteran's service separation examination on November 29, 1972.  Further, the RO was instructed to notify the Veteran and his representative if the records was unable to be located, the efforts VA made to obtain the evidence, and any further action to be taken with respect to the claim.  Although the RO made further efforts to obtain the Report of Medical Record, there is no indication that the Veteran and his representative were notified of such efforts as directed by the Board.

The Board notes that there is a hand written note on a February 2015 deferred rating decision indicating that the Report of Medical History (SF 88) is of record.  In addition, there is a hand written note on the file copy of the May 2014 Board decision that the Report of Medical History is in the original service medical records.  Although, the service medical records contain a November 1969 Report of Medical History associated with the Veteran's entrance examination, the question before the Board is the status of the Report of Medical History which reportedly accompanied the Veteran's service separation examination on November 29, 1972.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center, with a request that they provide the original (or a copy, if available) of the Report of Medical History (SF 88) which reportedly accompanied the Veteran's service separation examination on November 29, 1972.  If the AOJ cannot locate that Federal record, it must specifically document the attempts that were made to locate it, and explain in writing why further attempts to locate or obtain that Government record would be futile.  The AOJ must then: (a) notify the claimant (and his attorney) of the specific record that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant (and his attorney) must then be given an opportunity to respond.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




